Citation Nr: 0427768	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for valvular heart 
disease, Class 1B, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active military service from December 1973 to 
December 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The Board issued a decision on June 9, 2003, noting 
that an earlier April 2000 Board decision had denied 
increased ratings for a tonoclonic seizure disorder - 
evaluated as 40 percent disabling, and for post concussion 
syndrome with headaches - evaluated as 10 percent disabling.  
Also in that earlier decision, the Board had remanded claims 
for an increased rating for valvular heart disease, Class 1B 
- evaluated as 10 percent disabling, and for a total 
disability rating based on individual unemployability (TDIU).  
Thereafter, the veteran's claims file was lost and 
subsequently rebuilt.

Then, based on a rebuilt claims file, the June 9, 2003, Board 
decision was entered denying an increased rating for valvular 
heart disease, Class 1B, evaluated as 10 percent disabling, 
and a TDIU.  Whereupon the Board returned the case to the RO, 
which since has located the missing claims file.  
Consequently, since the Board's June 9, 2003 decision was 
based on an incomplete record, since corrected, the Board has 
vacated its' June 9, 2003, decision (under separate cover) 
and is issuing this decision in its' place.




FINDINGS OF FACT

1.  The veteran does not have cardiac hypertrophy or cardiac 
dilatation and has never had active rheumatic or valvular 
heart disease and there have never been electrocardiographic 
abnormalities.

2.  The veteran is service-connected for a tonoclonic seizure 
disorder, rated 40 percent disabling, and 10 percent ratings 
are assigned for a post concussion syndrome with headaches, 
residuals of a fracture of the right tibia with injury of the 
4th and 5th metatarsals, and valvular heart disease, Class 1B.  
The service-connected disabilities do not stem from a common 
etiology or a single injury.  The combined disability rating 
is 60 percent.  

3.  The veteran's service-connected disabilities do not 
preclude his securing and maintaining substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent valvular heart 
disease is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7000 (in effect prior to and after January 12, 1998).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Pelegrini 
II, at 120.  Therefore, according to GC, the Pelegrini II 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  VAOGCPREC 7-2004 at 
2-3.  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case, the veteran was provided the required VCAA 
notice by letter of March 2002, which was after the July 1997 
rating action that led to this appeal and even after the 
April 2000 Board decision that denied increased ratings for 
his service-connected tonoclonic seizure disorder and post-
concussion syndrome with headaches.  But bear in mind that 
both the RO's July 1997 decision and the Board's April 2000 
decision were issued prior to enactment of the VCAA.  
So strict compliance with the holding in Pelegrini II, i.e., 
VCAA notice prior to the initial denial, was impossible.  
Indeed, compliance with the explicit timing requirements of 
§5103(a) would require nullification of that decision.  But 
as alluded to, in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id., at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's adjudications, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to his VA 
notices.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
March 2002 RO letter (containing the VCAA notice).  And this 
all occurred before actual recertification of his appeal 
to the Board.  Moreover, even once his appeal arrived at the 
Board, he had still additional time (90 more days) to 
identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  
38 C.F.R. § 20.1304.  Therefore, notwithstanding the 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal is not prejudicial error 
to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As mentioned, the Board is bound by the 
precedent opinions of VA's General Counsel, as chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The complete claims files are now of record, meaning the 
record on appeal no longer merely consists of a rebuilt 
claims file, as was the situation when the Board previously 
decided the claims on June 9, 2003.  The complete record now 
includes the veteran's service medical records (SMRs), 
as well as his numerous VA clinical records, including 
reports of VA examinations, chest X-rays, echocardiograms, 
and electrocardiograms (EKGs).  Further, in October 1999 the 
veteran's representative indicated that the veteran did not 
want a hearing, at which he could have provided testimony in 
support of his claims.  And in a more recent January 2001 
letter the veteran's representative specifically indicated 
that the veteran had no further evidence to submit in support 
of his claims.

The even more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Accordingly, no further 
development is required to comply with the VCAA or the 
implementing regulations.  And the veteran is not prejudiced 
by the Board deciding his appeal at this juncture without 
first remanding the case to the RO.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

I.  Entitlement to a Rating Higher than 10 Percent for 
Valvular Heart Disease

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Effective January 12, 1998, the criteria for the evaluation 
of rheumatic heart disease were revised under Diagnostic Code 
(DC) 7000 and the title to this DC was changed from rheumatic 
heart disease (which causes cardiac valvular pathology) 
to valvular heart disease, including rheumatic heart disease.

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  But the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See, too, VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

Prior to January 12, 1998, 38 C.F.R. § 4.104, DC 7000 
provided that rheumatic heart disease with identifiable 
valvular lesion, slight, if any dyspnea, the heart not being 
enlarged, following established active rheumatic heart 
disease, warranted a 10 percent rating.  A 30 percent rating 
was warranted from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episodes of 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  

Effective January 12, 1998, under 38 C.F.R. § 4.104, DC 7000, 
a 10 percent rating is warranted for valvular heart disease, 
including rheumatic heart disease, when there is a workload 
of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
A 30 percent rating is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-rays.  

A determination of METs is made by conducting exercise stress 
testing.  See 67 Fed. Reg. 54395 (Aug. 22, 2002).  

Under Note 2 to 38 C.F.R. § 4.104, one MET is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

A systolic ejection murmur was found on the December 10, 1974 
service discharge examination.  The veteran was hospitalized 
at the Sacred Heart Hospital in December 1974, after a 
vehicular accident and complained of chest pain.  There was 
an impression of a cardiac abnormality, probably due to a 
ventricular septal defect or idiopathic hypertrophic 
subaortic stenosis.  However, on VA general medical 
examination in June 1975 it was noted that, while he still 
complained of occasional chest pain, on examination he had no 
heart murmur and the impression was that his chest pain was 
not cardiovascular in nature.  

Repeated VA chest X-rays, EKGs, and echocardiograms from 1975 
to 1997 disclosed no abnormality.  It is noted that on VA 
examination in September 1975, when a systolic murmur was 
found, and on VA cardiology evaluation in February 1981 there 
was an impression of atypical chest pain with a heart murmur 
and that mitral valve prolapse (MVP) was to be ruled out.  
Thereafter, the veteran repeated a history of having a 
suspected MVP but, significantly, a MVP has never been 
clinically confirmed.

On VA cardiovascular examination in May 2001, the veteran's 
claims file was reviewed and it was noted that he denied a 
history of chest pain, shortness of breath, heart 
palpitations or syncope within the last several days or 
weeks.  He reported that he had been treated for chest pain 
and shortness of breath six months earlier but that, after an 
evaluation, no serious problem was found.  He did not relate 
a history of orthopnea, paroxysmal nocturnal dyspnea or pedal 
edema.  He reported having had MVP in the past but had no 
history of hypertension, diabetes mellitus, myocardial 
infarction (heart attack) or any other cardiac-related 
history.  He took medication.  His last chest X-ray, in April 
2000, was normal.  A June 1977 echocardiogram (ECG/EKG) 
revealed no significant abnormality and specifically did not 
reveal any evidence of MVP or mitral regurgitation.  Prior 
EKGs had shown a sinus rhythm without any evidence of 
arrhythmias and no evidence of ST-T wave changes.  A Holter 
examination in April 1993 did not reveal any evidence of 
arrhythmias.  Laboratory testing revealed an elevated "LDL" 
of 180 milligrams percent and an "HDL" of 39 milligrams 
percent.  He did not undergo current exercise testing.  

On examination the veteran's heart rate and blood pressure 
were within normal limits.  He had normal S1 and S2 heart 
sounds without evidence of rubs, murmurs or clicks.  His 
apical impulse was felt in the normal position.  There was no 
jugular venous distention, hepatomegaly or pedal edema.  
There were no carotid bruits and peripheral pulses were 
unremarkable.  Heart size, rhythm, rate, heart sounds, and 
blood pressure were normal.  There was no evidence of 
congestive heart failure (CHF).  The diagnoses were that 
there was no evidence of cardiac disease and there was no 
history of cardiac surgery in the past.  

On VA cardiovascular examination in June 2002 it was reported 
that the veteran had a history of a heart murmur which had 
been diagnosed at the time of examination for discharge from 
active service but he was asymptomatic and did not receive 
any treatment or hospitalization.  He had no history of 
hypertension or diabetes.  He did not currently take any 
medications for his heart condition. On examination his pulse 
was 85 and his blood pressure was 120/70.  There was no 
jugular venous distention.  He had a regular rhythm of his 
heart and S1, S2, and S3 heart sounds were normal.  There 
were no murmurs.  There was no edema, cyanosis, or clubbing 
of the lower extremities but he had decreased pulses, 
bilaterally.  An EKG revealed a normal sinus rhythm but no 
left ventricular hypertrophy and was considered normal.  The 
veteran failed to report for an echocardiogram and refused to 
undertake cardiac stress testing.  The diagnosis was a 
history of MVP, by the veteran's history.

VA cardiology evaluation in January 2003 an echocardiogram 
revealed the veteran's heart valves and cardiac chambers 
appeared normal.  The conclusion was that he had a normal 
sized left ventricle and normal systolic function. 



Here, under the criteria in effect prior to January 12, 1998, 
a 30 percent rating is not warranted because the veteran has 
never had any actual rheumatic fever or, indeed, any form of 
active valvular heart disease.  However, there is an 
alternative method of warranting a 30 percent rating under 
the old rating criteria if he has had a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  But because there have never been characteristic EKG 
manifestations of rheumatic heart disease or valvular heart 
disease or any evidence of cardiac enlargement, a 30 percent 
rating is not warranted under these alternative criteria, 
either.

The veteran declined to have recent VA cardiac stress 
testing, thus precluding any possibility of arriving at an 
accurate determination of METs.  However, DC 7000 provides an 
alternative method of showing entitlement to a 30 percent 
rating, if there is cardiac hypertrophy or dilatation.  Here, 
though, there is no such clinical evidence and, accordingly, 
an increased schedular rating is not warranted under the new 
rating criteria.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected valvular 
heart disease under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been frequently hospitalized on 
account of it.  The disorder also has not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since these provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies) - 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The veteran is service-connected for a tonoclonic seizure 
disorder, rated 40 percent disabling, and 10 percent ratings 
are assigned for a post concussion syndrome with headaches, 
residuals of a fracture of the right tibia with injury of the 
4th and 5th metatarsals, and valvular heart disease, Class 1B.  

The evidence does not establish that all of the service-
connected disabilities stem from a common etiology or a 
single injury.  The veteran's SMRs show that a systolic 
ejection murmur was found on the December 10, 1974 service 
discharge examination, which was prior to the December 19, 
1974, vehicular accident that gave rise to the now service-
connected seizure disorder, post concussion syndrome with 
headaches, and residuals of a fracture of the right tibia 
with injury of the 4th and 5th metatarsals.

The August 1975 rating action noted that the service 
department had indicated that the veteran was authorized 3 
days travel time, so the injuries he received in that 
vehicular accident occurred during traveling time - albeit 
after service discharge.  But the findings substantiating 
valvular heart disease were first shown during active service 
and prior to that accident.  

When the current ratings for these disorders are combined, 
under 38 C.F.R. § 4.25, the combined rating is 51 percent.  
This rating is insufficient to meet the threshold minimum 
rating requirements of 38 C.F.R. § 4.16(a).  If, per chance, 
the service-connected valvular heart disease were to have 
stemmed from that injury, it would be considered in arriving 
at a combined rating for the purposes of meeting these 
§ 4.16(a) requirements, and the combined rating would be 56 
percent - which, in turn, would be rounded up to 60 percent 
(the current total combined rating).  However, there is 
nothing in the evidence on file or in past rating actions to 
suggest the valvular heart disease stems from that incident.

So the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU - 
meaning, at least at the moment, he can only receive this 
benefit if it is determined that he is nonetheless 
unemployable due to the severity of his service-connected 
disabilities, see 38 C.F.R. § 4.16(b), or that his case 
otherwise presents such an exceptional circumstance that he 
is entitled to extra-schedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these very special, exceptional cases is a 
finding, for example, that there have been frequent periods 
of hospitalization or marked interference with employment 
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.  

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

Here, the veteran's service-connected seizure disorder is 
rated 40 percent disabling.  While he underwent VA 
hospitalization in 1996 for the seizure disorder, a VA 
neurology examination in June 1997 indicates he had not had 
any seizures since that time, although he apparently 
continues to take anti-seizure medication.  He also receives 
a 10 percent rating for the headaches, as a subjective 
symptom of his brain concussion - which, as noted in the 
April 2000 Board decision, causes no more than mild social 
and occupational impairment.  And the 10 percent rating for 
his right tibial fracture encompasses no more than slight 
knee or ankle disability.  Further, as noted above, he has no 
active cardiac disease.  

The evidence otherwise fails to establish that the combined 
impact of his service-connected disabilities is such as to 
preclude securing and maintaining substantially gainful 
employment.  So a TDIU, including on an extraschedular basis, 
is not warranted.  




ORDER

The claim for an increased rating for the valvular heart 
disease is denied.  

The claim for a TDIU is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



